Boyce, J.,
delivering the opinion of the Court:
By Section 11, Chapter 107, Rev. Code (1893) page 799, it is provided that “a book of original entries, regularly and fairly kept, shall, together with the oath, or affirmation, of the plaintiff, be admitted in evidence to charge the defendant with the sums therein contained for goods sold and delivered, and other matters properly chargeable in an account.” This action is against the executors of a deceased person against whom the alleged book entries were made. By Section 1, Chapter 537, Volume 16, Laws of Delaware, Chapter 107, Rev. Code (1893) page 798, it is provided “that in actions or proceedings by or against, executors, administrators or guardians in which judgment or decree may be rendered for or against them, neither party shall be allowed to testify against the other as to any transaction with or statement by the testator, intestate or ward unless called to testify thereto by the opposite party.” We do not think the plaintiff is compe*56tent to testify “as to any transaction with or statement by the testator,” in this action. We sustain the objection.
At the close of the case, Boyce, J., in his charge, reviewed the facts in the case and the contentions of counsel, and submitted the case to the jury.
Verdict for defendants.